Opinion issued July 24, 2014




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-13-00465-CR
                           ———————————
                         ANDREW GWYN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Case No. 1336763


                         MEMORANDUM OPINION

      On June 2, 2014, appellant, Andrew Gwyn, filed a motion to dismiss this

appeal. The motion to dismiss complies with Texas Rule of Appellate Procedure

42.2(a) and no prior decision has issued in this case. See TEX. R. APP. P. 42.2(a).
Accordingly, we grant the motion and dismiss this appeal. We dismiss any other

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2